

116 HR 6019 IH: Cure the Coronavirus Act
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6019IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Jeffries (for himself, Mr. King of New York, Mr. Cárdenas, and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo expand the tropical disease product priority review voucher program to encourage treatments for coronavirus.1.Short titleThis Act may be cited as the Cure the Coronavirus Act.2.Expanding tropical disease product priority review voucher program to encourage treatments for coronavirusSection 524(a)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360n(a)(3)) is amended—(1)by redesignating subparagraph (S) as subparagraph (T); and(2)by inserting after subparagraph (R) the following:(S)The 2019 novel coronavirus (COVID–19)..